                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




SALLYD., 1

                Plaintiff,                                                    No. 3:18-cv-00458-SB
        v.
                                                                            OPINION AND ORDER
NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                Defendant.



MOSMAN,J.,

        On April 19, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R) [17], recommending that the Commissioner's decision be REVERSED

and REMANDED for an award of benefits. No objections were filed.

                                           DISCUSSION

       The magistrate judge m:akes only recommendations to the comi, to which any paiiy may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental paiiy or paiiies in this case


1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[17] as my own opinion. The Commissioner's decision is REVERSED and this case is

REMANDED for an award of benefits.



       IT IS SO ORDERED.

       DATED thisL      y  day of May, 2019.




                                                                                 ·,,

                                                             Chief United States       istrict Judge




2 - OPINION AND ORDER
